JOINT FILING AGREEMENT This JOINT FILING AGREEMENT is entered into as of May 23, 2014, by and among the signatories hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the Ordinary Shares, par value $0.003 per share, of Atlas Financial Holdings, Inc., a Cayman Islands corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: May 23, 2014 MAGNOLIA CAPITAL PARTNERS, LLC By: Ellbar Partners Management, LLC, Manager By: /S/ STEPHEN J HEYMAN Stephen J. Heyman, Manager ELLBAR PARTNERS MANAGEMENT, LLC By: /S/ JAMES F ADELSON James F. Adelson, Manager /S/ STEPHEN J HEYMAN Stephen J. Heyman /S/ JAMES F ADELSON James F. Adelson
